

105 HR 8158 IH: To amend title XVIII of the Social Security Act to waive budget neutrality for oxygen under the Medicare program, and for other purposes.
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8158IN THE HOUSE OF REPRESENTATIVESSeptember 4, 2020Mrs. Rodgers of Washington (for herself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to waive budget neutrality for oxygen under the Medicare program, and for other purposes.1.Waiving budget neutrality for oxygen under the Medicare program(a)In generalSection 1834(a)(9)(D)(ii) of the Social Security Act (42 U.S.C. 1395m(a)(9)(D)(ii)) is amended by adding at the end the following new sentence: The requirement of the preceding sentence shall not apply beginning with the second calendar quarter beginning on or after the date of the enactment of this sentence..(b)Technical correction(1)In generalSection 4552(b) of the Balanced Budget Act of 1997 (Public Law 105–33) is amended by striking section 1848(a)(9) and inserting section 1834(a)(9).(2)Effective dateThe amendment made by paragraph (1) shall take effect as if included in the enactment of the Balanced Budget Act of 1997 (Public Law 105–33).(c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise. 